February 15, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AJA

Specification

The disclosure is objected to because of the following informalities: In paragraph [0001] under “CROSS REFERENCE TO RELATED APPLICATIONS”, Applicant needs to insert - - now U.S. Patent No. 11,229,294 B2 - - after “This application is a continuation of U.S. Patent Application No. 16/934,595 filed July 21, 2020,”
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 13, 21, and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicant defines “a base assembly configured to abut a floor surface and pivotably coupled to the base structure such that the base structure is pivotable about a vertical pivot axis…..”. The “vertical pivot axis” appears to refer to the “axis 21” in Fig. 3.  However, “vertical pivot axis” is actually a vertical rotational axis.  It appears the claims 3 should be amended to recite:

3. The chair of claim 1, further comprising:  a base assembly configured to abut a floor surface and rotationally coupled to the base structure such that the base structure is rotational about a vertical rotational axis, wherein a first end of the biasing member is located forward of the vertical rotational axis and a second end located rearward of the vertical rotational axis.  
Or Applicant could replace each instance of “rotational” with the word - - swivel - -.
The problems specified in claim 3 also exists in Claims 13, 21, and 25  and should be corrected in the same manner.
The aforementioned problems render the claims vague and indefinite.  Clarification and/or correction is required.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5, 9-15, and 22-24 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Koepke et al (U.S. Patent No. 6,609,755 B2).
As for Claims 1, 11, and 22, Koepke et al teach a chair, comprising:
a base structure 25;
a seat support structure 32 pivotably connected to the base structure;
a back frame 34 comprising a front surface, a rear surface and a forwardly extending bottom portion 122 pivotably connected to the base via links 42, wherein the back frame is movable between an upright position and a reclined position;
a biasing member 80 configured to bias the back frame from the reclined position toward the upright position, wherein the biasing member is located entirely forward a rearward most edge of the seat support structure;
a back shell 14 comprising a forwardly extending bottom portion 124 connected to the seat support structure, a front surface, a rear surface positioned in front of the front surface of the back frame, a pair of laterally spaced side portions defining an opening therebetween, and a top portion extending laterally between and connected to the side portions, wherein each of the side portions are exclusively connected to the back frame at a first location; and

    PNG
    media_image1.png
    608
    555
    media_image1.png
    Greyscale

As for Claim 2, Koepke et al teach that the biasing member 80 is entirely spaced from the back shell.
As for Claims 3, 13, 21, and 25, so far as understood, Koepke et al teach a base assembly 20 configured to abut a floor surface and pivotably coupled to the base structure 25 such that the 

    PNG
    media_image2.png
    596
    413
    media_image2.png
    Greyscale

As for Claims 4 and 14, Koepke et al teach that the biasing member 80 comprises a coil spring.
As for Claims 5 and 15, Koepke et al teach that the cover 36 covers the front surface of the back shell.

As for Claims 10 and 20, Koepke et al teach that the back frame is pivotably connected to the base structure forward of the rearward most edge of the seat support structure.
As for Claims 12 and 23, Koepke et al teach that the biasing member 80 is located entirely forward a rearward most edge of the seat support structure.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koepke et al (U.S. Patent No. 6,609,755 B2) in view of Tsukiji et al (U.S. Patent No 8,251,454 B2).
Koepke et al teach the structure substantially as claimed but does not teach that the cover covers a laterally outwardly facing edge of the back shell.

    PNG
    media_image3.png
    388
    319
    media_image3.png
    Greyscale

However, Tsukiji et al teach the concept of a cover 12 that is configured to cover a laterally outwardly facing edge of a back shell. It would have been obvious and well within the level of ordinary skill in the art to use a cover that covers a laterally outwardly facing edge of the back shell, such as the one taught by Tsukiji et al, since it would be easy to secure to the backrest shell by simply slipping it over the backrest shell and pulling it down to cover the backrest shell.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koepke et al (U.S. Patent No. 6,609,755 B2) in view of Gregory et al (U.S. Patent No 6,623,079 B2).
Koepke et al teach the structure substantially as claimed but does not teach that the cover is less compliant in a lateral direction than in a vertical direction.

    PNG
    media_image4.png
    177
    163
    media_image4.png
    Greyscale

However, Gregory teaches the concept of a cover 32 that is that can be less compliant in certain areas of the cover (see the specification where it reads “. The front section 34 has less tendency to stretch under load, and is thus less complaint than the rear section 36.”)  It would have been obvious and well within the level of ordinary skill in the art to use a cover that 
is less compliant in a lateral direction than in a vertical direction such as the cover taught by Gregory, since it would allow the cover to provide varying degrees of compliance in specific areas of the cover to provide varying amounts of support to a person’s back that is seated in the chair.

Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Rodney B White/Primary Examiner, Art Unit 3636